Citation Nr: 0934467	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  06-10 759A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from April 1966 to 
April 1986.  He died in July 2005.  The appellant is his 
surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied service connection for the cause of the 
Veteran's death and DIC benefits under 38 U.S.C.A. § 1318.  
In August 2009, the appellant testified before the 
undersigned Veterans Law Judge at a Board hearing at the RO.  
A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The Veteran died in July 2005.  The causes of death were 
listed as probable cardiac arrest, due to probable 
respiratory failure, due to probable liver failure.  Other 
significant conditions contributing to death, but not 
resulting in the underlying cause, were coronary artery 
disease and myocardial infarction.  Additionally, alcohol use 
was shown to have contributed to death.

2.  At the time of the Veteran's death, service connection 
was in effect for dermatitis of the lower legs, tinea pedis, 
residuals of right ankle sprain, hemorrhoids, and residuals 
of fracture to the proximal phalanx, ring, and little fingers 
of the right (dominant) hand; for a combined rating of 30 
percent.

3.  The preponderance of the evidence shows that the 
Veteran's causes of death were not due to service, or any 
service-connected disabilities.

4.  The Veteran was not a former prisoner of war; he was not 
continuously rated totally disabled for a period of not less 
than five years from the date of his discharge from active 
duty; a total disability rating was not in effect for 10 
years immediately prior to the date of his death; there has 
been no allegation of clear and unmistakable error in any 
prior decision; nor has the appellant identified any other 
basis for granting this claim.


CONCLUSIONS OF LAW

1. A disease or disability related to service did not cause 
or contribute substantially or materially to the cause of the 
Veteran's death. 38 U.S.C.A. §§ 105, 1310, 1116(a)(3) (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.301, 3.307, 3.309, 3.312 
(2008).

2. The criteria for entitlement to DIC pursuant to 38 
U.S.C.A. § 1318 have not been met. 38 U.S.C.A. §§ 1318, 
5107(b) (West 2002 & Supp. 2007); 38 C.F.R. § 3.22 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in August 2005.  The RO provided the appellant 
with full notice of the criteria under Hupp v. Nicholson, 21 
Vet. App. 342 (2007) in March 2009.  While the second notice 
was not provided prior to the initial adjudication, the 
claimant has had the opportunity to submit additional 
argument and evidence, and to meaningfully participate in the 
adjudication process.  The claim was subsequently 
readjudicated in an April 2009 supplemental statement of the 
case, following the provision of notice.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
and Quartuccio v. Principi, 16 Vet. App. 183 (2002) and Hupp 
v. Nicholson, 21 Vet. App. 342 (2007), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence.  

In any event, the appellant has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 U.S. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination); see also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, and afforded the appellant 
the opportunity to give testimony before the Board.  A 
medical opinion was not provided with respect to this claim.  
As discussed below, however, there is no indication that a 
disability of service origin caused the Veteran's death.  
Under these circumstances, VA's duty to assist doctrine does 
not require that the claimant be afforded a medical opinion.  
See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was 
not required to provide the veteran with a medical 
examination absent a showing by veteran of a causal 
connection between the disability and service).  In this 
regard, there is no reasonable possibility that a VA medical 
opinion would aid in substantiating the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the claims file; and the appellant has not 
contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Service connection for the cause of death

The appellant seeks service connection for the cause of the 
Veteran's death.  She contends that the Veteran was exposed 
to Agent Orange during his service.  She originally asserted 
that the Veteran served in Vietnam, but later noted that he 
actually served in Thailand, not Vietnam.  She still contends 
that Agent Orange exposure caused the Veteran's cancer, which 
she states caused his death.

To establish service connection for the cause of the 
Veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death but rather it must be 
shown that there was a causal connection. 38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312.

Service-connected diseases or injuries involving active 
processes affecting vital organs receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death. 38 C.F.R. § 3.312(c)(3).  
Further, there are primary causes of death which by their 
very nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions; but, even 
in such cases, there is for consideration whether there may 
be a reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death. 38 C.F.R. § 3.312(c)(4).

An injury or disease incurred during active military, naval, 
or air service shall not be deemed to have been incurred in 
line of duty if such injury or disease was a result of the 
abuse of alcohol or drugs by the person on whose service 
benefits are claimed.  Alcohol abuse means the use of 
alcoholic beverages over time, or such excessive use at any 
one time, sufficient to cause disability to or death of the 
user; drug abuse means the use of illegal drugs (including 
prescription drugs that are illegally or illicitly obtained), 
the intentional use of prescription or non-prescription drugs 
for a purpose other than the medically intended use, or the 
use of substances other than alcohol to enjoy their 
intoxicating effects. 38 C.F.R. § 3.301(d); see also 38 
U.S.C.A. § 105; 38 C.F.R. § 3.1(m).  Direct service 
connection for a disability that is a result of a claimant's 
own abuse of alcohol or drugs is precluded for purposes of 
all VA benefits for claims, such as this one, filed after 
October 31, 1990. See VAOPGCPREC 7-99 (1999), 64 Fed. Reg. 
52,375 (June 1999); VAOPGCPREC 2-98 (1998), 63 Fed. Reg. 
31,263 (Feb. 1998).

The Veteran's death certificate shows the Veteran died in 
July 2005 from probable cardiac arrest, due to probable 
respiratory failure, due to probable liver failure.  Other 
significant conditions contributing to death, but not 
resulting in the underlying cause, were coronary artery 
disease and myocardial infarction.  Additionally, alcohol use 
was shown to have contributed to death.

During the Veteran's lifetime he was service-connected for 
dermatitis of the lower legs, tinea pedis, residuals of right 
ankle sprain, hemorrhoids, and residuals of fracture to the 
proximal phalanx, ring, and little fingers of the right 
(dominant) hand.

The appellant does not contend, nor does the evidence show 
that any of the Veteran's service connected disabilities 
caused his death.  

Rather, the appellant's primary contention is that Agent 
Orange exposure caused his death because it caused him to 
develop non-Hodgkin's lymphoma.  The record shows the Veteran 
was diagnosed with stage 3 non-Hodgkin's lymphoma in 1991.

The appellant's assertions regarding Agent Orange exposure as 
contributing to the Veteran's death fail for two reasons.  
First, the record does not show that the Veteran was exposed 
to Agent Orange in service.  Veterans who serve in the 
Republic of Vietnam between January 9, 1962 and May 7, 1975 
are presumed to have been exposed to herbicide agents and 
non-Hodgkin's lymphoma is one of the diseases that, if 
manifested to a degree of 10 percent or more at any time 
after service, is presumed to be related to herbicide 
exposure.  See 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  The 
Veteran, however, did not serve in Vietnam.  Although the 
Veteran earned the Vietnam Service Medal, Republic of Vietnam 
Gallantry Cross with Palm, and the Republic of Vietnam 
Campaign Medal, personnel records show that the Veteran 
served in Thailand in service (as well as Japan and Germany).  
He reported this on an August 1994 VA examination during his 
lifetime.  He noted that he would see an orange cloud in the 
area where he was stationed and that he did not know what 
this cloud was.  There is no presumption of exposure to 
herbicides for service in Thailand under VA regulations.  
There also is no other direct evidence of exposure to 
herbicides in service in spite of the Veteran's report of 
seeing an orange cloud.  Therefore, there is no indication 
that the Veteran's non-Hodgkin's lymphoma was due to any 
Agent Orange exposure in service.  

Second, the medical evidence at the time of the Veteran's 
death does not mention non-Hodgkin's lymphoma as a cause of 
death.  VA medical records note that the Veteran had a 
history of chronic obstructive pulmonary disease and non-
Hodgkin's lymphoma (in remission) and that he presented with 
unstable angina in June 2005.  Following cardiac 
catheterization he was taken for emergency four vessel 
coronary artery bypass surgery, during which he showed 
evidence of acute myocardial infarction.  He did poorly 
immediately post-operative but slowly improved the following 
weeks.  In July 2005, his cardiovascular status worsened 
significantly and following several attempted resuscitations, 
he died.  The primary diagnosis was coronary artery disease.  
While non-Hodgkin's lymphoma is a significant condition, it 
was noted to be in remission at the time of the Veteran's 
death and there is no direct evidence of a relationship 
between this disease and his death.

The death certificate notes that alcohol use contributed to 
the Veteran's death and that liver failure was involved as an 
underlying cause of the direct cause of death, which was 
cardiac arrest.  

The service treatment records note that the Veteran had a 
problem with alcohol abuse in service.  A February 1969 
treatment record notes the Veteran was treated for injuries 
to his face and neck; it was noted that he had been drinking.  
A March 1975 service treatment record notes the Veteran was 
arrested for driving while intoxicated.  He also reportedly 
was involved in another driving under the influence incident 
off-base in September 1977.  He was admitted into an alcohol 
rehabilitation program in October 1977 and participated in 
group counseling efforts until December 1977.  A January 1978 
report notes that Veteran was quite intoxicated and did not 
report for duty.  In July 1978, he again was reported to have 
been intoxicated and did not report for duty the next day.  
He received a letter of counseling.  A September 1978 
clinical record notes a finding of habitual excessive 
drinking.  A November 1979 drug/alcohol psychiatric 
evaluation shows a diagnosis of chronic episodic excessive 
drinking, mild to moderate.  In April 1982, the Veteran was 
evaluated again for alcohol abuse.  He was allegedly involved 
in a hit-and-run accident.  A July 1982 medical record notes 
the Veteran denied a present problem with alcohol abuse.  He 
reported that he had not been drinking although his squadron 
reported that he had been drinking.  An April 1983 record 
notes that it was reported by the Veteran's supervisor that 
he was still drinking but had no more problems.  The 
counselor knew the Veteran was lying when he stated that he 
was not drinking.

After service, there is no record of alcohol abuse.  The 
Veteran reported in March 2002 that he did not use alcohol.  
Nonetheless, the examining physician at the time of the 
Veteran's death found that alcohol use had contributed to his 
death.  

To the extent that the Veteran's alcohol abuse in service 
contributed to his death, service connection for this 
relationship is not warranted, since alcohol abuse is 
considered willful misconduct.  Service connection for the 
cause of the Veteran's death is not warranted for a disease 
that is the result of the Veteran's abuse of alcohol 
including liver failure.  38 C.F.R. § 3.301(d); see also 38 
U.S.C.A. § 105; 38 C.F.R. § 3.1(m).  Since the appellant 
filed her claim for service connection for the cause of the 
Veteran's death after October 31, 1990, a disease related to 
the abuse of alcohol is precluded for purposes of all VA 
benefits. See VAOPGCPREC 7-99 (1999), 64 Fed. Reg. 52,375 
(June 1999); VAOPGCPREC 2-98 (1998), 63 Fed. Reg. 31,263 
(Feb. 1998).

The death-causing conditions of probable cardiac arrest, due 
to probable respiratory failure also are not shown to be 
related to service.  The Veteran was treated for upper 
respiratory infections and bronchitis in service and had 
intermittent complaints of chest pain and difficulty 
breathing.  He also had some findings of tachycardia.  An 
October 1972 medical record notes the Veteran had a history 
of chest pain three to four times a day and the previous 
night developed a stabbing pain in the left arm.  He also 
felt as if something was stuck in his throat.  He came in to 
be seen because he feared a heart attack but was reassured 
after physical evaluation and electrocardiogram evaluation 
that it was not a myocardial infarction.  The impression was 
probable psychogenic chest pains.  A February 1973 treatment 
record notes complaints of dyspnea since the morning and 
stabbing pains in the back and front of the chest.  The 
examiner noted that his prior electrocardiogram was normal.  
The impression was anxiety reaction.
 
Clinical evaluation of the heart was normal on periodic 
examinations in June 1971 and September 1980.  A March 1986 
emergency record notes the Veteran complained of shortness of 
breath and chest pain.  Once in a while he felt as if his 
heart skipped a beat.  His electrocardiogram report showed a 
left axis deviation and left anterior hemiblock but was 
otherwise normal.  It was noted that this report was similar 
to years ago.  The assessment/diagnosis was bronchitis.

The first finding of coronary artery disease after service 
was in 2005 prior to the Veteran's death.  The medical 
evidence does not show any treatment for a chronic heart 
condition in the 19 years between the Veteran's death and his 
discharge from service.  As there is no diagnosis of coronary 
artery disease within one year after discharge from service, 
presumptive service connection is not warranted under 
38 C.F.R. §§ 3.307, 3.309.  Additionally, there is no 
evidence of continuity of symptomatology of coronary artery 
disease or (respiratory disease) from service or during the 
19 years before either of these conditions was shown.  See 
Savage v. Gober, 10 Vet. App. 488 (1997).   

The appellant genuinely believes that the Veteran was exposed 
to Agent Orange, which caused his non-Hodgkin's lymphoma and 
his death.  However, as a layperson, lacking in medical 
training and expertise, the appellant cannot provide a 
competent opinion on a matter as complex as the etiology of 
cancer or the Veteran's cause of death and her views are of 
no probative value.  And, even if her opinion was entitled to 
be accorded some probative value, it is far outweighed by the 
evidence of record that shows no exposure to Agent Orange, 
either on a direct or presumptive basis, and that the 
Veteran's cause of death is not related to his service or any 
of his service-connected disabilities.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The preponderance of the evidence is against the service 
connection claim for the cause of the Veteran's death; there 
is no doubt to be resolved; and service connection for the 
cause of the Veteran's death is not warranted. Gilbert v. 
Derwinski, 1 Vet. App. at 57-58.

DIC pursuant to 38 U.S.C.A. § 1318

A surviving spouse may establish entitlement to DIC in the 
same manner as if the veteran's death were service connected 
where it is shown that the veteran's death was not the result 
of willful misconduct, and the veteran (1) was continuously 
rated totally disabled for the 10 years immediately preceding 
death, or (2) was rated totally disabled upon separation from 
service, was continuously so rated, and died more than five 
but less than ten years after separation from service, or (3) 
the veteran was a former prisoner of war who died after 
September 30, 1999, and the disability was continuously rated 
totally disabling for a period of not less than one year 
immediately preceding death. 38 U.S.C.A. § 1318(b); 38 C.F.R. 
§ 3.22(a).

In order for DIC benefits to be awarded to the appellant 
under the provisions of 38 U.S.C.A. § 1318, it must be 
established that the veteran received or was entitled to 
receive compensation for a service-connected disability at 
the rate of 100 percent for a period of 10 years immediately 
preceding his death. See Rodriguez v. Peake, 511 F.3d 1147 
(Fed. Cir. 2008).

It is undisputed that the Veteran was not a former prisoner 
of war and was not continuously rated totally disabling for a 
period of not less than five years from the date of his 
discharge from active duty, which was in 1986.  Thus, those 
parts of 38 U.S.C.A. § 1318 are not applicable.

The evidence of record at the time of the Veteran's death 
shows that service connection was in effect for dermatitis of 
the lower legs (rated as 10 percent disabling), tinea pedis 
(rated as 10 percent disabling), residuals of right ankle 
sprain (rated as 10 percent disabling), hemorrhoids (rated as 
0 percent disabling), and residuals of fracture to the 
proximal phalanx, ring, and little fingers of the right 
(dominant) hand (rated as 0 percent disabling); for a 
combined rating of 30 percent with the bilateral factor of 
1.9 percent for the feet and the ankles.  Thus, the Veteran 
was not in receipt of a total disability rating for a period 
of 10 years immediately preceding his death as required under 
38 U.S.C.A. § 1318(b).  Therefore, the appellant also is not 
eligible for DIC benefits under 38 U.S.C.A. § 1318(b) on the 
grounds that the Veteran had not been in receipt of, or 
actually established entitlement to, a total rating for 10 
years prior to his death. 38 C.F.R. § 3.22.  

Moreover, there has been no allegation of clear and 
unmistakable error in any prior decision, nor has the 
appellant identified any other basis for granting this claim.  

In essence, the facts of this case are not in dispute and the 
law is dispositive. Accordingly, the claim will be denied 
because of the absence of legal merit. See Sabonis v. Brown, 
6 Vet. App. 426 (1994).


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.

Entitlement to Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C.A. § 1318 is denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


